Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 1 of 12 Page ID #432



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

                                        )
  CATHERINE ALEXANDER,                  )
                                        )
                  Plaintiff,            )
                                        )
          vs.                           )
                                        )
  TAKE-TWO INTERACTIVE SOFTWARE, )                               Case No. 3:18-cv-00966
  INC.; 2K GAMES, INC.; 2K SPORTS INC.; )
  WORLD WRESTLING ENTERTAINMENT, )
  INC.; VISUAL CONCEPTS                 )
  ENTERTAINMENT; YUKE’S CO., LTD.;      )
  YUKES LA INC.,                        )
                                        )
                Defendants.             )
                                        )

      MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STAY DISCOVERY
     PENDING RESOLUTION OF MOTION TO DISMISS FOR LACK OF PERSONAL
         JURISDICTION BY WORLD WRESTLING ENTERTAINMENT, INC.

         Defendant World Wrestling Entertainment, Inc. (“WWE”) respectfully submits this

  memorandum of law in support of its Motion to Stay Discovery Pending Resolution of its

  Motion to Dismiss for Lack of Personal Jurisdiction.

                                      I.     BACKGROUND

         This case concerns Plaintiff’s claims that she owns a federal copyright in various tattoos

  that she inked on the body of WWE Superstar, Randy Orton, and that the accurate depiction of

  Randy Orton as he appears in real-life — with his tattoos — in the videogames WWE 2K16,

  WWE 2K17, and WWE 2K18 (the “Video Games”) constitutes willful copyright infringement.

         Plaintiff filed her original complaint in this action on April 17, 2018 against a number of

  defendants, including WWE. On July 9, 2018, WWE filed a motion to dismiss for lack of

  personal jurisdiction in response to Plaintiff’s original complaint. See Doc. 51. After being
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 2 of 12 Page ID #433



  served with WWE’s motion to dismiss, and having the benefit of seeing WWE’s jurisdictional

  arguments, on July 18, 2018, Plaintiff served jurisdictional discovery on WWE consisting of 31

  Requests for Admission (“RFAs”) and 4 Interrogatories (“IROGs”). WWE fully responded to

  Plaintiff’s discovery requests on August 17, 2018. Plaintiff has neither claimed that WWE’s

  responses to its jurisdictional discovery were inadequate nor asked for additional jurisdictional

  discovery.

         On September 5, 2018, Plaintiff filed a motion for leave to file an amended complaint

  with a proposed amended complaint attached. See Doc. 65. After the Court granted Plaintiff’s

  motion for leave (Doc. 75), on October 2, 2018, Plaintiff filed her amended complaint. See Doc.

  76. Plaintiff’s First Amended Complaint includes precisely six (6) new allegations with respect

  to WWE under the heading “Additional Jurisdictional Facts.” Those allegations are as follows:

                34.   Defendant WWE operates a website that offers various WWE-
         branded products for sale.

                35.   Defendant WWE has purchased the Infringing Games and sold
         them through WWE’s website.

                36.     Defendant WWE’s website is accessible in the United States,
         including by Illinois residents.

               37.     Defendant WWE benefits financially from sales of the Infringing
         Games across the United States, including sales in Illinois.

                38.     Defendant WWE was aware at the time that the Infringing Games
         were sold that Randy Orton was displayed in the Games as he appears in real life,
         including with his tattoos.

                 39.   Defendant WWE reviewed the depiction of intellectual property
         owned or controlled by WWE and the WWE brand in the content of the
         Infringing Games.

  The new allegations do nothing to cure the jurisdictional defects that WWE identified in its

  motion to dismiss the original complaint. On the contrary, these allegations — each based on

  information WWE provided in response to Plaintiff’s jurisdictional discovery and/or in the

                                                   2
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 3 of 12 Page ID #434



  declaration WWE submitted in support of its motion to dismiss — actually confirm that WWE

  did not purposefully direct any activities toward Illinois from which Plaintiff’s claim arose,

  which is necessary (and lacking) to establish personal jurisdiction over WWE. Accordingly,

  WWE intends to renew its motion to dismiss for lack of personal jurisdiction when it pleads in

  response to Plaintiff’s amended complaint on substantially the same grounds previously asserted.

         On September 14, 2018, Plaintiff served broad merits-based discovery on WWE

  consisting of 34 RFAs, 17 IROGs, and 18 Requests for Production (“RFPs”). For example,

  Plaintiff seeks such information as:

            “All documents relating or referring to the design, development, and production of
             the Orton Character in the Infringing Games.” RFP No. 2.

            “Documents sufficient to demonstrate WWE’s creative contribution to the Infringing
             Games, including designs and prototypes.” RFP No. 9.

            “All contracts, licenses, and other agreements relating to design, production, and sale
             of the Infringing Games.” RFP No. 15.

            “All documents related to consumer demand and/or feedback for the Infringing
             Games.” RFP No. 17.

            “Describe the process by which the tattoos in the Orton character in the Infringing
             Games were created. Please include in your answer the identity of and source of
             anything used in the creation of the Infringing Games.” IROG No. 6.

            “Describe the process by which Randy Orton’s likeness were copied into the Orton
             character in the Infringing Games.” IROG No. 7.

            “Describe all communications regarding the Randy Orton character in the Infringing
             Games between WWE” and each of the co-defendants in this case. IROG No. 14.

            “Admit that the portrayal of the Tattoo Works on the Orton Character in the
             Infringing Games is substantially similar to the Tattoo Works as they appear on Mr.
             Orton’s body.” RFA No. 45.

            “Admit that WWE had access to the Tattoo Works.” RFA No. 46.

  Having already served jurisdictional discovery prior to filing her amended complaint to attempt


                                                  3
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 4 of 12 Page ID #435



  (unsuccessfully) to cure the jurisdictional defects WWE described in its motion to dismiss the

  original complaint, Plaintiff’s pending discovery requests are focused on the merits of Plaintiff’s

  copyright infringement claim and are entirely unrelated to the threshold jurisdictional issue

  before the Court.

         Absent the stay sought herein, WWE would be forced to respond to extensive discovery

  on the merits of this case which will become entirely superfluous if this Court grants WWE’s

  motion to dismiss for lack of personal jurisdiction. WWE, therefore, respectfully submits that

  good cause exists to stay merits-based discovery pending the Court’s resolution of WWE’s

  motion to dismiss for the following reasons.

         First, WWE’s motion to dismiss for lack of personal jurisdiction raises a threshold issue

  that can and should resolve the claim against WWE in its entirety. See Powers v. CSX Transp.,

  Inc., No. 3:13-cv-295-WDS-DGW, 2013 U.S. Dist. Lexis 107506, at *3 (S.D. Ill. July 30, 2013)

  (Wilkerson, Mag.) (“Discovery can be stayed . . . if certain threshold or jurisdictional issues

  could be efficiently resolved prior to expensive discovery.”). WWE’s jurisdictional arguments

  are particularly compelling given that Plaintiff already has had the benefit of seeing WWE’s

  arguments in its motion to dismiss the original complaint; then had the opportunity to conduct

  jurisdictional discovery; but nevertheless was unable to cure the jurisdictional defects identified

  by WWE and assert facts in the First Amended Complaint sufficient for the Court to exercise

  personal jurisdiction over WWE.

         Second, if WWE is required to respond to merits-based discovery, WWE risks being

  deemed to have waived its objections to personal jurisdiction. See, e.g., Lowe v. CVS Pharm.,

  Inc., 233 F. Supp. 3d 636, 642 (N.D. Ill. 2017) (“Defendants denied Plaintiffs’ jurisdictional

  allegations but nevertheless participated in this litigation through extensive discovery . . . .



                                                     4
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 5 of 12 Page ID #436



  Accordingly, Defendants’ participation in this case constitutes waiver by conduct.”). It would be

  exceedingly unfair and prejudicial to place WWE in such jeopardy.

         Third, Plaintiff will not be prejudiced by a brief stay of discovery in this case. Discovery

  will only be stayed until the Court rules on WWE’s motion to dismiss. Even assuming arguendo

  Plaintiff survives the motion to dismiss, such a minor delay in the commencement of discovery is

  not unduly prejudicial. See, e.g., Dillinger, L.L.C. v. Elec. Arts, Inc., No. 1:09-cv-01236-SEB-

  JMS, 2010 WL 1945739, at *1 (S.D. Ind. May 11, 2010) (“[T]he Court agrees with [defendant]

  that avoiding potentially unnecessary discovery costs – and if the motion to dismiss succeeds,

  then all discovery costs would have been unnecessary – will not significantly prejudice

  [plaintiff], and may indeed even operate to its benefit.”).

                                         II.     ARGUMENT

  A.     Standard of Review

         “This Court enjoys broad discretion in directing the course of discovery.” Powers, 2013

  U.S. Dist. Lexis 107506, at *2. A district court’s broad discretion in controlling discovery

  “includes managing the timing, extent, frequency, and manner of discovery.” Nexstar Broad.,

  Inc. v. Granite Broad., Corp., No. 1:11-CV-249, 2011 WL 4345432, at *2 (N.D. Ind. Sept. 15,

  2011). In particular, “[t]rial courts have broad discretion and inherent power to stay discovery

  until preliminary questions that may dispose of the case are determined.” Orlando Residence,

  Ltd. v. GP Credit Co., No. 04-C-439, 2006 WL 2849866, at *7 (E.D. Wis. Sept. 29, 2006); see

  also Dillinger, 2010 WL 1945739, at *1 (“Courts have long exercised [their considerable

  discretion in managing the timing of discovery] to stay discovery after a timely filed motion to

  dismiss.”). “[T]he power to stay proceedings is incidental to the power inherent in every court to

  control the disposition of the causes on its docket with economy of time and effort for itself, for



                                                    5
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 6 of 12 Page ID #437



  counsel, and for litigants.” Tex. Indep. Producers & Royalty Owners Ass’n v. E.P.A., 410 F.3d

  964, 980 (7th Cir. 2005); see also Garvey v. Am. Bankers Ins. Co. of Fla., No. 17 C 986, 2017

  WL 6016307, at *1 (N.D. Ill. Dec. 4, 2017) (citing Tex. Indep. Producers & Royalty Owners

  Ass’n in granting stay of discovery and proceedings).

         While the filing of a motion to dismiss by itself does not mandate a stay of discovery

  pending resolution of that motion, it is well-established that “[s]tays of discovery are not

  disfavored and are often appropriate where the motion to dismiss can resolve the case — at least

  as to the moving party or where the issue is a threshold one, such as jurisdiction.” Bilal v. Wolf,

  No. 06 C 6978, 2007 WL 1687253, at *1 (N.D. Ill. June 6, 2007) (citations omitted); see also

  Nexstar Broad., 2011 WL 4345432, at *2 (“A stay is appropriate where the motion to dismiss

  can resolve the case, where ongoing discovery is unlikely to produce facts necessary to defeat the

  motion, or where the motion raises a potentially dispositive threshold issue.”); DSM Desotech

  Inc. v. 3D Sys. Corp., No. 08 CV 1531, 2008 WL 4812440, at *2 (N.D. Ill. Oct. 28, 2008)

  (noting that “stays are granted with some frequency” and “[s]tays are often deemed appropriate

  where the motion to dismiss can resolve a threshold issue such as jurisdiction”).

         Notably, this Court has likewise held that “[d]iscovery can be stayed . . . if certain

  threshold or jurisdictional issues could be efficiently resolved prior to expensive discovery.”

  Powers, 2013 U.S. Dist. LEXIS 107506, at *3; see also Garecht v. Prof’l Transp., Inc., No.

  3:14-cv378-SMY-DGW, 2015 U.S. Dist. LEXIS 79826, at *2 (S.D. Ill. June 19, 2015)

  (Wilkerson, Mag.) (same).

         In general, “the Defendant[] must show good cause exists for a stay. The Court must

  consider whether the stay would prejudice [the plaintiff]; whether denying the stay would

  prejudice the Defendant[]; and whether the stay would reduce the burden of litigation on the



                                                   6
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 7 of 12 Page ID #438



  parties or the court.” U.S. ex rel. Schutte v. Supervalu, Inc., No. 11-cv-3290, 2016 WL 3906570,

  at *1 (C.D. Ill. July 14, 2016).

  B.     Good Cause Exists to Stay Merits-Based Discovery Pending Disposition of WWE’s
         Motion to Dismiss________________________________________________________

         1.      WWE’s Motion to Dismiss for Lack of Personal Jurisdiction Raises a
                 Dispositive Threshold Issue

         This Court and other district courts in the Seventh Circuit routinely stay merits-based

  discovery pending the resolution of motions to dismiss for lack of personal jurisdiction. See

  Powers, 2013 U.S. Dist. Lexis 107506, at *3 (“In this matter, there are threshold matters that

  must be resolved including personal jurisdiction and venue. Such issues should be resolved prior

  to discovery.”); Douglas v. Potter, No. 05-578-MJR, 2006 U.S. Dist. LEXIS 18063, at *2 (S.D.

  Ill. Apr. 7, 2006) (“[B]eginning discovery is not appropriate until the motion to dismiss [for lack

  of personal jurisdiction] is decided. Discovery cannot be conducted efficiently while basic

  questions remain regarding . . . whether jurisdiction over the defendant(s) has properly

  attached.”); see also Madbak v. Anthem Ins. Cos. Inc., No. 1:16-cv-03197-SEB-MPB, 2017 WL

  5075262, at *2-3 (S.D. Ind. May 23, 2017) (granting motion to stay discovery pending ruling on

  motions to dismiss for lack of personal jurisdiction and failure to state a claim); Sprague v.

  Brook, 149 F.R.D. 575, 577-78 (N.D. Ill. 1993) (granting motion to stay discovery pending

  resolution “of jurisdictional questions raised in [defendant’s] pending motion to dismiss”).

         This Court should stay discovery pending the resolution of jurisdictional issues because

  “a defect such as lack of jurisdiction affirmatively demonstrates that a case ‘can go nowhere’”

  and, therefore, subjecting a defendant to potentially unnecessary discovery would be an

  inequitable waste of time and resources. U.S. ex rel. Robinson v. Ind. Univ. Health Inc., No.

  1:13-cv-02009-TWP-MJD, 2015 WL 3961221, at *7-8 (S.D. Ind. June 30, 2015) (distinguishing



                                                   7
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 8 of 12 Page ID #439



  a motion to stay discovery “when a defendant asserts a threshold issue such as jurisdiction” from

  situation before it in denying motion to stay). In granting motions to stay discovery, courts have

  recognized that “[i]t is the often excessive and time-consuming burdens discovery imposes on

  the resources and energies of litigants that the Supreme Court has made clear ought to be

  postponed until . . . threshold question[s] . . . [are] resolved.” Bilal, 2007 WL 1687253, at *2.

          Here, the volume and breadth of Plaintiff’s pending discovery requests evidence the

  significant burden and expense that WWE would be forced to incur before it is even determined

  if WWE is properly subject to this Court’s personal jurisdiction. See Sensory Techs., LLC v.

  Sensory Tech. Consultants, Inc., No. 1:13-cv-834-SEB-DKL, 2013 WL 5230700, at *1 (S.D.

  Ind. Sept. 17, 2013) (“Courts must . . . carefully control discovery in order to protect out-of-

  forum defendants from unjustifiably being subjected to the burdens of discovery and litigation in

  the forum state, which would undermine the very purpose of personal jurisdiction.”). In addition

  to the fundamental due process issue of subjecting WWE to discovery in a court in which it may

  not be subject to jurisdiction in the first instance, as a practical matter, all of the pending merits-

  based discovery will be unnecessary and a waste of the parties’ time and resources if WWE’s

  motion to dismiss is granted. As this Court has recognized, a stay of discovery can — and

  should — be granted “if certain threshold or jurisdictional issues could be efficiently resolved

  prior to expensive discovery.” Powers, 2013 U.S. Dist. LEXIS 107506, at *3.

          2.      WWE Would Be Unfairly Prejudiced If It Is Required to Respond to Merits-
                  Based Discovery Prior to Resolution of its Motion to Dismiss

          The Court should stay discovery for the additional reason that WWE would be unfairly

  prejudiced if it is required to respond to merits-based discovery prior to resolution of the

  jurisdictional arguments asserted in WWE’s motion to dismiss. Despite raising its jurisdictional

  defenses in a Rule 12(b)(2) motion to dismiss, some courts in the Seventh Circuit have found

                                                     8
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 9 of 12 Page ID #440



  that a defendant can nonetheless waive its objection to personal jurisdiction by participating in

  merits-based discovery. See, e.g., Lowe, 233 F. Supp. 3d at 642 (“Defendants denied Plaintiffs’

  jurisdictional allegations but nevertheless participated in this litigation through extensive

  discovery . . . . Accordingly, Defendants’ participation in this case constitutes waiver by

  conduct.”); Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1297 (7th Cir. 1993) (finding waiver,

  in part, because defendants “participated in lengthy discovery.”); Pierson v. Nat’l Institute for

  Labor Relations Research, No. 15 C 11049, 2016 WL 6093490, at *4 (N.D. Ill. Oct. 17, 2016)

  (holding Defendants did not waive their objection to personal jurisdiction, in part, because

  “Defendants have not yet engaged in discovery pertaining to the merits of the case.”).

           Although “the cases are far from uniform on the subject,” Lowe, 233 F. Supp. 3d at 641

  (citing Continental Bank, 10 F.3d at 1297), WWE should not be put in jeopardy of potentially

  being found to have waived its objection to personal jurisdiction by being required to respond to

  merits-based discovery prior to resolution of its jurisdictional defense. Indeed, the Seventh

  Circuit has noted that “[t]he proper course of action” in these circumstances “is to request that

  the district court enter a stay of discovery until all jurisdictional issues are decided.” Daniel J.

  Hartwig Assocs., Inc. v. Kanner, 913 F.2d 1213, 1223 (7th Cir. 1990). WWE urges the Court to

  do so.

           3.     Plaintiff Will Not be Prejudiced by a Stay of Merits-Based Discovery

           Plaintiff will not be prejudiced by a stay of merits-based discovery pending the resolution

  of WWE’s motion to dismiss for lack of personal jurisdiction. Any minimal delay that would

  result from a stay in this case does not constitute undue prejudice. See Puget BioVentures, LLC

  v. Depuy Orthopaedics, Inc., No. 3:10-cv-00463-JD-MGG, 2017 WL 3495595, at *4 (N.D. Ind.

  Aug. 14, 2017). If WWE’s motion to dismiss is granted, the parties will have saved considerable



                                                    9
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 10 of 12 Page ID #441



  needless expense; if WWE’s motion to dismiss is denied, Plaintiff will have ample opportunity

  to conduct all of the discovery to which she is entitled at that time. See Madbak, 2017 WL

  5075262, at *2 (“While the Court is considering the motions to dismiss a discovery stay will

  conserve parties’ resources and preserve the opportunity to conduct further discovery.”);

  Dillenger, LLC, 2010 WL 1945739, at *1-2 (“[T]he Court agrees with [defendant] that avoiding

  potentially unnecessary discovery costs – and if the motion to dismiss succeeds, then all

  discovery costs would have been unnecessary – will not significantly prejudice [plaintiff], and

  may indeed even operate to its benefit.”).

          Moreover, the fact that this case is still in its early stages further supports a finding that

  Plaintiff will not be unduly prejudiced by a brief stay of merits-based discovery. See Telephone

  Science Corp. v. Asset Recovery Sol., LLC, No. 15 C 5182, 2016 WL 47916, at *5 (N.D. Ill. Jan.

  5, 2016) (“[T]his case is in its early stages, which equates to a potential for significant savings

  for both parties in terms of their time, expenses, and resources required to move forward with

  this litigation . . . . [B]oth parties suffer harm by the burdens of potentially superfluous

  litigation.”).

                                         III.    CONCLUSION

          For all of the foregoing reasons, WWE respectfully requests that the Court stay merits-

  based discovery pending resolution of WWE’s motion to dismiss for lack of personal

  jurisdiction.

  Dated: October 11, 2018                                 Respectfully submitted,

                                                          _ /s/ Curtis B. Krasik      ________
                                                          Jerry S. McDevitt (pro hac vice)
                                                          Curtis B. Krasik (pro hac vice)
                                                          K&L GATES LLP
                                                          K&L Gates Center
                                                          210 Sixth Avenue

                                                     10
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 11 of 12 Page ID #442



                                            Pittsburgh, PA 15222
                                            Phone: (412) 355-6500
                                            Email: jerry.mcdevitt@klgates.com
                                            Email: curtis.krasik@klgates.com

                                            Michael J. Nester (49410)
                                            DONOVAN ROSE NESTER P.C.
                                            15 North 1st Street, Suite A
                                            Belleville, Illinois 62220
                                            Phone: (618) 212-6500
                                            Email: mnester@drnpc.com

                                            Attorneys for Defendant World Wrestling
                                            Entertainment, Inc.




                                       11
   
Case 3:18-cv-00966-MJR-DGW Document 79 Filed 10/11/18 Page 12 of 12 Page ID #443



                                  CERTIFICATE OF SERVICE


         I hereby certify that on October 11, 2018, I electronically filed the foregoing
  Memorandum of Law in Support of World Wrestling Entertainment Inc.’s Motion to Stay
  Discovery Pending Resolution of Motion to Dismiss with the Clerk of Court using the CM/ECF
  system, which will send notification of such filing to the following:

                        Anthony G. Simon              asimon@simonlawpc.com
                        Benjamin R. Askew             baskew@simonlawpc.com
                        Anthony R. Friedman           afriedman@simonlawpc.com
                        R. Seth Crompton              scrimpton@allfela.com

                                       Attorneys for Plaintiff

                        Dale M. Cendali               dale.cendali@kirkland.com
                        Joshua L. Simmons             joshua.simmons@kirkland.com

   Attorneys for Defendants 2K Games, Inc., 2K Sports, Inc., Take-Two Interactive Software, Inc.,
                Visual Concepts Entertainment, Yuke’s Co. Ltd., and Yuke’s LA, Inc.




                                                      _ /s/ Curtis B. Krasik        ________
                                                      Curtis B. Krasik (pro hac vice)
                                                      K&L GATES LLP
                                                      K&L Gates Center
                                                      210 Sixth Avenue
                                                      Pittsburgh, PA 15222
                                                      Phone: (412) 355-6500
                                                      Email: curtis.krasik@klgates.com

                                                      Attorney for Defendant World Wrestling
                                                      Entertainment, Inc.
